MEMORANDUM**
The petitioners have failed to address in their brief the only ground on which the Board of Immigration Appeals summarily dismissed their appeal. That issue accordingly has been abandoned. See Collins v. City of San Diego, 841 F.2d 337, 339 (9th Cir.1988). Moreover, the petitioners in their notice of appeal to the Board did not address the only ground (untimeliness) on which the Immigration Judge denied relief. In those circumstances it was permissible for the Board summarily to dismiss their appeal when they failed to file the brief that they had indicated they would file. See Casas-Chavez v. INS, 300 F.3d 1088, 1090-91 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.